989 A.2d 881 (2009)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Dwayne BROWN, Petitioner.
No. 309 EAL 2009.
Supreme Court of Pennsylvania.
February 25, 2009.

ORDER
PER CURIAM.
AND NOW, this 25th day of February, the Petition for Allowance of Appeal is GRANTED with respect to the following issues, rephrased for clarity:
(1) Whether Petitioner's conviction supported solely by out-of-court statements recanted at trial violates the guarantees of due process provided by the Fourteenth Amendment to the United States Constitution or Article I, Section 1 of the Pennsylvania Constitution?
(2) Whether codefendant Walker's statements exculpating Petitioner constituted "statements against interest" and thus were admissible under Pa.R.E. 804(b)(3)?